 In the Matter Of HAMRICK MILLSandTEXTILE WORKERSORGANIZINGCOMMITTEECase No. R-706.-Decided May 5, 1938Cotton Textile Industry-Investigation of Representatives:controversy con-cerning representation of employees : majority status disputed by employer ;employer's refusal to grant recognition ofunion-Unit Appropriate for CollectiveBargaining:production and maintenance employees, excluding clerical andsupervisory employees ; stipulation asto-Election OrderedMr. Marion A. Prowell,for the Board.Mr. G. TV. Speer,of Gaffney, S. C., for the Company.Mr. Cloyd L. Gibson,of Spartanburg, S. C., for the Union.Mr. Aaron Lewittes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 19, 1937, Textile Workers Organizing Committee,herein called the Union, filed with the Regional Director for theTenth Region (Atlanta, Georgia) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Hamrick Mills, Gaffney, South Carolina, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On January 24,1938, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On March 24, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, and uponthe Union.Pursuant to the notice, a hearing was held on April 8,1938, at Spartanburg, South Carolina, before D. Lacy McBryde,459 460NATIONAL LABOR RELATIONS BOARDthe Trial Examiner duly designated by the Board. The Board, theCompany, and the Union, were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.No objections to the admission ofany evidence were made at the hearing.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYHamrick Mills is a South Carolina corporation engaged in themanufacture of print cloths in Gaffney, South Carolina.The Com-pany employs approximately 294 persons engaged in production,maintenance, supervision, and clerical work.The Company stipu-lated that approximately 35 per cent of the raw materials for itsplant are purchased outside the State of South Carolina, and thatapproximately 25 per cent of the manufactured product is shippeddirectly to States other than South Carolina.The Company furtherstipulated that the other 75 per cent of the manufactured productis delivered to a finishing plant at'Lyman, South Carolina, and finallyshipped outside the -State.H. THE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliatedwith the Committee for Industrial Organization.HI. THE QUESTION CONCERNING REPRESENTATIONThe Union claims to represent a majority of the employees in anappropriate unit.This the Company denies.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE -EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE-We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. DECISIONS AND ORDERSV.THE APPROPRIATE UNIT461The Company and the Union agreed that the production and main-tenance employees, excluding clerical and supervisory employees,should constitute the, appropriate unit.We see no reason to alterthe agreeduunit.We find that the production and maintenanceemployees of the Company, ,excluding clerical and. supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to,collective bargaining and otherwise effectuate the policies of the Act.VI.THE'DETERMINATION OF REPRESENTATIVESThe Company and the Union stipulated that if C. L. Gibson, anorganizer for the Union, were called to the stand he would testifythat approximately 68 per cent, or 204 employees of the Company,were members of the Union. There was no other evidence to showthat the Union had a majority.Accordingly, we shall order anelection.The Company and the Union agree,. and we conclude, that theemployees whose names appear on the pay roll for the week endingMarch 5, 1938, shall be eligible to vote, excluding those who havesince quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hamrick Mills, Gaffney, South Carolina,,within the meaning of Section 9 (c) and Section 2 (6) and (7), ofthe National Labor Relations Act.2.The production and, maintenance employees of the Company,,excluding clerical and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, it is hereby 462-NATIONAL LABORRELATIONS BOARDDIRECTEDthat as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Hamrick Mills,an election by secret ballot shall be conductedwithin fifteen(15) days from the date of this Direction of Electionunder the direction and supervision of the Regional Director forthe Tenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations-Series 1, as amended, among all the produc-tion and maintenance employees whose names appear on the Company'spay roll forthe week endingMarch 5, 1938,excluding clerical andsupervisory employees and any, other employees- who have since quitor been discharged for cause,to determine whether or not they desireto be represented by Textile Workers Organizing Committee for thepurposes of collective bargaining.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONJwne 8, 1938On May 25, 1938, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election in the above-entitled proceeding,the election to be held within fifteen(15) daysfrom the date of Direction,under the direction and supervision oftheRegional Director for the Tenth Region (Atlanta, Georgia).The Board,upon the recommendation of the Regional Director, forgood cause shown, hereby amends its Direction of Election by strik-ing therefrom the words"within fifteen(15) days from the date, ofthisDirection of Election"and substituting therefor the words "atsuch time as the Board will in the future direct."MR. EDWIN S. SMITH took no part in the consideration of theabove Amendment to Direction of Election.